—Order, Supreme Court, New York County (Walter Schackman, J.), entered on or about August 8, 1994, which denied plaintiffs’ motion for a preliminary injunction against defendant Superintendent of Insurance proceeding with a license revocation hearing pending disclosure, and granted defendant’s cross motion to dismiss the action for failure to state a cause of action, unanimously affirmed, without costs.
The IAS Court properly denied the preliminary injunction plaintiffs seek. Even if plaintiffs had made a persuasive showing that defendant has prejudged their case with evidence unrelated to the specific charges against them, and, for the reasons stated by the IAS Court, they did not, there can simply be no harm, irreparable or otherwise, until there has been an adverse determination. In that event, plaintiffs’ remedy is a CPLR article 78 proceeding, which would automatically stay *273such a determination for 30 days, with the possibility of a further court-ordered stay upon a showing of lack of injury to the interests of the public (Insurance Law § 2124). There being no basis for enjoining the hearing, including adjudicatory delay (see, Matter of Cortlandt Nursing Home v Axelrod, 66 NY2d 169, 180, cert denied 476 US 1115), the action was properly dismissed. Concur — Ellerin, J. P., Rubin, Nardelli, Williams and Mazzarelli, JJ.